Dewey, J.
Cook sued Hedges in debt before a justice of the peace. The cause was taken by appeal to the Circuit Court. The cause of action filed before the justice was the following writing, signed by the defendant: “Mr. James Cook, I will pay you for Mr. William Roberts $22.50, out of the first draft I may receive from the post office department; the money shall be taken out of the drafts sent on against the postmaster at Gosheri.” On motion of the defendants, the Circuit Court dismissed the suit, at the plaintiff's costs, for want of a sufficient cause of action.
- We think the decision was erroneous. The cause of action, agreeably to decisions heretofore made by this Court, is sufficient to put the. defendant on his defense. When a written contract between the litigating parties is filed as the cause of action in a justice's Court, the want of the averment of extraneous facts connected with the contract, and necessary to be proved on the trial to sustain the action, is not a fatal objection, if enough be stated to bar another suit for the same demand. Denby v. Hart, 4 Blackf., 13; Vandagrift v. *Tate et ux, Ib., 174; Wiley v. Shank, Ib., 420; *196Evans v. Shoemaker, 2 Blackf., 237. "We think the canse of action in this case is of that character.
T. Johnson, for the plaintiff.
H. Cooper, for the defendant.
Per Curiam.—The judgment is reversed with costs. Cause remanded, &c.